DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-27 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 8-10, 12-13, 15-17, 19-20, 22-23, 25-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 10,581,765 issued to Emmanouil Koukoumidis et al. (herein after “Koukoumidis’).
As per claim 8, Koukoumidis teaches A computer-implemented method for providing information in response to a query input, the method comprising:
receiving a user query as an input (Koukoumidis: col. 6, ln 37-39, as user enters a query);
transmitting the received user query (Koukoumidis: col. 6, ln 37-39, as user enters a query, the system submits the query to the search engine);
receiving a plurality of answer candidates for the user query from a plurality of information providers, wherein the plurality of information providers include a first information provider generating a first answer candidate based on a first answer generation process and a second information provider generating a second answer candidate based on a second answer generation process, the first answer generation process and the second answer generation process respectively use distinct methods of preprocessing the received user query from each other, and the plurality of answer candidates include a first answer candidate from the first information provider and a second answer candidate from the second information provider  (Koukoumidis: col. 4, lines 41-51, as search results from input query such as results 218,226,230 is typically associated with a website , address, storage location. The search results comprise a link that can be activated to retrieve information from the websites, address, locations. These sources and/or locations will be referred to as domains or providers; Koukoumidis: column 5, lines 48-57, as Bot1(which provides information about a current special) and the answer from Bot 3(which provides information about delivery time), Koukoumidis: col. 6, ln 37-39, as user enters a query, the system submits the query to the search engine and evaluates the results returned. The results that provide bots are identified; Koukoumidis: column 6, lines 46-67, as results with associated bots can have an indicator associated with the search result. The search result Fig.2 (218) has indicator 216. The indicator may be selected by the user or one or more chat bots associated with the search results can be automatically displayed.); and
displaying the received plurality of answer candidates using a plurality of agents, wherein the plurality of agents includes a first agent corresponds to the first information provider with the first answer candidate and a second agent corresponds to the second information provider with the second answer candidate, and the first agent and the second agent are distinct (Koukoumidis: see Figure2, Search results domains that have associated bots (218,226,230), indicators (216,224,228)).
As per claim 9, same as claims arguments above and Koukoumidis teaches:
determining that the received user query relates to at least one of a past user query or an answer to the past user query, based on the determination, transmitting the user query to each one of the plurality of information providers with at least one of the past user query or the answer displayed in response to the past user queries and generating, by the plurality of information providers, the plurality of answer candidates based at least on: the user query and at least one of the past user query or the answer to the past user query (Koukoumidis: column14, lines 1-12,, as All bots would have the original question from the user passed to them so that all bots know the original question. Operation takes the answer from one bot and passes the answer to the bot under consideration. This information may provide additional information to the user. Operation collects responses from the bot and stores the responses in the appropriate database. Koukoumidis: column 14, lines 46-50, as broker ranks and selects responses. Resultant replies and replies from Bot1 and Bot 2 are returned and displayed to user). 
As per claim 10, same as claims arguments above and Koukoumidis teaches:
aggregating the plurality of answer candidates by eliminating duplicate answer candidates in the plurality of answer candidates (Koukoumidis: column 16, lines 54-67, as answers are ranked, eliminate answers that should not be considered for fusion for example answers that fall below a ranking threshold, low quality answers, similarity scores); and
displaying the aggregated plurality of answer candidates (Koukoumidis: claim 3, as presenting the fused reply to the user).

As per claim 12, same as claims arguments above and Koukoumidis teaches:
displaying one or more chat bot characters, the one or more chat bot characters representing one or more of the plurality of agents (Koukoumidis: Figure 2 ref.nu: 216, 224, 228 (bot indicators).
As per claim 13, same as claims arguments above and Koukoumidis teaches
receiving an identifier of one of the plurality of agents, determining the first answer candidate of the plurality of answer candidates based on relevance to the received user query and displaying the determined first answer candidate along with the identified one of the plurality of agents (Koukoumidis: column 6, lines 46-67, as results with associated bots can have an indicator associated with the search result. The search result Fig.2 (218) has indicator 216. The indicator may be selected by the user or one or more chat bots associated with the search results can be automatically displayed. By clicking or otherwise activating the indicator the user will be presented with a chat bot 222 which has an area 220 where input can be made directly to the chat bot and see responses directly in area 222.).

As per claim 15, Koukoumidis teaches A system for providing information in response to a user query (Abstract), the system comprising:
 a processor (Koukoumidis: Figure 10, reg.nu: 1004 (processor)and column 17, lines 53-lines 59, processor); 
and a memory storing computer executable instructions that when executed by the processor cause the system to (Figure 10, reg.nu: 1002 (processor) and column 17, lines 48-lines 59, as collection of machines to individually or jointly execute a set or multiple set of instructions to perform any one or more of the methodologies discussed herein, main memory):
 receive a user query as an input (Koukoumidis: col. 6, ln 37-39, as user enters a query); 
transmit the received user query (Koukoumidis: col. 6, ln 37-39, as user enters a query, the system submits the query to the search engine);
 receive a plurality of answer candidates for the user query from a plurality of information providers, wherein the plurality of information providers include a first information provider generating a first answer candidate based on a first answer generation process and a second information provider generating a second answer candidate based on a second answer generation process, the first answer generation process and the second answer generation process respectively use distinct methods of preprocessing the received user query from each other, and the plurality of answer candidates include a first answer candidate from the first information provider and a second answer candidate from the second information provider (Koukoumidis: col. 4, lines 41-51, as search results from input query such as results 218,226,230 is typically associated with a website , address, storage location. The search results comprise a link that can be activated to retrieve information from the websites, address, locations. These sources and/or locations will be referred to as domains or providers; Koukoumidis: column 5, lines 48-57, as Bot1(which provides information about a current special) and the answer from Bot 3(which provides information about delivery time), Koukoumidis: col. 6, ln 37-39, as user enters a query, the system submits the query to the search engine and evaluates the results returned. The results that provide bots are identified; Koukoumidis: column 6, lines 46-67, as results with associated bots can have an indicator associated with the search result. The search result Fig.2 (218) has indicator 216. The indicator may be selected by the user or one or more chat bots associated with the search results can be automatically displayed.);
and display the received plurality of answer candidates using a plurality of agents, wherein the plurality of agents includes a first agent corresponds to the first information provider with the first answer candidate and a second agent corresponds to the second information provider with the second answer candidate, and wherein the first agent and the second agent are distinct (Koukoumidis: see Figure2, Search results domains that have associated bots (218,226,230), indicators (216,224,228)).
As per claim 16, same as claims arguments above and Koukoumidis teaches: 
 determine that the received user query relates to at least one of a past user query or an answer to the past user query, based on the determination, transmit the user query to each one of the plurality of information providers  with at least one of the past user queries or the answer displayed in response to the past user query, and generate, by the plurality of information providers, the plurality of answer candidates based at least on: the user query and at least one of the past user queries or the answer to the past user query (Koukoumidis: column14, lines 1-12,, as All bots would have the original question from the user passed to them so that all bots know the original question. Operation takes the answer from one bot and passes the answer to the bot under consideration. This information may provide additional information to the user. Operation collects responses from the bot and stores the responses in the appropriate database. Koukoumidis: column 14, lines 46-50, as broker ranks and selects responses. Resultant replies and replies from Bot1 and Bot 2 are returned and displayed to user). 
As per claim 17, same as claims arguments above and Koukoumidis teaches:
 aggregate the plurality of answer candidates by eliminating duplicate answer candidates in the plurality of answer candidates (Koukoumidis: column 16, lines 54-67, as answers are ranked, eliminate answers that should not be considered for fusion for example answers that fall below a ranking threshold, low quality answers, similarity scores); and
display the aggregated plurality of answer candidates (Koukoumidis: claim 3, as presenting the fused reply to the user).
As per claim 19, same as claims arguments above and Koukoumidis teaches
display one or more chat bot characters, the one or more chat bot characters representing one or more of the plurality of agents (Koukoumidis: Figure 2 ref.nu: 216, 224, 228 (bot indicators).
As per claim 20, same as claims arguments above and Koukoumidis teaches:
receive an identifier of one of the plurality of agents, determine the first answer candidate of the plurality of answer candidate based on relevance to the received user query and display the determined first answer candidate along with the identified one of the plurality of agents (Koukoumidis: column 6, lines 46-67, as results with associated bots can have an indicator associated with the search result. The search result Fig.2 (218) has indicator 216. The indicator may be selected by the user or one or more chat bots associated with the search results can be automatically displayed. By clicking or otherwise activating the indicator the user will be presented with a chat bot 222 which has an area 220 where input can be made directly to the chat bot and see responses directly in area 222.)

Claims 22-23, 25-27 are rejected based on the same rationale as claims 8-10, 12-14 above.
Allowable Subject Matter
Claims 11, 14, 18, 21, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not fully persuasive.
Based on the Applicant’s amendment, the rejection of claims 9,16, and 23 under 35 USC 112(b) or 35 USC 112 (pre-AIA ) second paragraph, as being indefinite (see page 2) has been withdrawn.
Applicant argues prior art of record does not teach distinct methods of preprocessing the user query, as newly amended, and states the prior art of record Koukoumidis teaches the same preprocessing of the query. Examiner respectfully disagrees as Koukoumidis teaches this limitation at column 5, lines 48-57, the system ranks answers that provide real information higher that those that do not, then the answer from Bot1(which provides information about a current special) and the answer from Bot 3(which provides information about delivery time) can be ranked higher than Bot2 and Bot4, which do not provide helpful information. Examiner finds the answers that are provided by Bot 1 is provided by a method to extract information about a current special which is a method that is distinct from the Bot 3 method provides a method to extract information regarding delivery time. 
Applicant argues Koukomidis is different from the claimed subject matter as the multiple bots in Koukoumidis do not anticipate use of bots that correspond to information providers using distinct methods of preprocessing a query for improving accuracy of generating answers to the query. Examiner finds, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., for improving accuracy of generating answers to the user query) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Genus, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, the limitation points to the intended use. Regarding bots corresponding to information providers, the Examiner finds Koukoumidis teaches this at column 4, lines 29-36, as the broker bot can function as an independent chat bot (chat bot for a search provider) or can be a broker for other chat bots from other service/results providers. When acting as a broker for other bots, the broker bot can fuse together answer/outputs from other bots and be an interface for a combined group of bots for the user.
Rejection maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday 8am-4:00pm, T, TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        June 29, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167